DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.

Response to Applicant’s Amendments and Arguments
Claim 11 has been cancelled based on the current amendment. Claims 1-10, 12-15 are currently pending in the application, and are considered in this Office action, with claims 1 and 15 amended.
Applicant’s arguments have been considered but are moot because of new ground of rejections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2010/0281926 A1, cited in IDS), hereinafter Seo ‘926 in view of Seo et al. (US 9,464,374 B2, cited in IDS), hereinafter Seo ‘374 in further view of Kim et al. (US 7,171,828 B2, cited in IDS), hereinafter Kim.
Regarding claims 1 and 15, Seo ‘926 discloses a washing machine (Fig. 1) comprising a tub (20); a rotating tub (30) configured to be installed to be rotatable in the tub (via 76); a pulsator device (200, e.g. Fig. 5, para 76) comprising a first pulsator (outer pulsator 260) having an upper surface formed in an annular ring shape (upper edge of the cylindrical wall 270 forms a ring) and having a pulsator accommodating groove (inner circular space defined by wall 270) formed concavely on the upper surface; a second pulsator (inner pulsator 220) configured to be installed in the pulsator accommodating groove (Fig. 7) and provided to rotate and vertically move (e.g. para 55); and a connecting member (240) configured to be installed in the pulsator accommodating groove to connect the first pulsator and the second pulsator (Fig. 7). In the arrangement disclosed by Seo ‘926, the center of the pulsator accommodating groove is aligned with a center of the first pulsator (e.g. Fig. 7), the first pulsator is configured rotate about a central axis of the pulsator accommodating groove. Since the pulsator accommodating groove is formed concavely on the upper surface of the first pulsator, the upper surface of the first pulsator comprises the upper end of the pulsator accommodating groove, and therefore, it is aligned with the upper surface of the first pulsator, as claimed. 
Seo ‘926 discloses that the first pulsator comprises a rib (outer horizontal circular shape extending annularly from a bottom portion of 270, e.g. Fig. 5), provided with a plurality of water flow forming blades (280) protruding upward from the upper surface of the rib around the pulsator accommodating groove (e.g. Fig. 5). Seo ‘926 further teaches that the shapes of the water flow forming blades formed at the exteriors of the wall of the outer pulsator may be changed in various ways as long as they assure easy generation of a rotating water stream (para 87).  Seo ‘926 does not disclose that the water flow forming blades protrude upward from the upper surface of the first pulsator. Seo ‘374 teaches a pulsator device (100, Fig. 2) for a washing machine (Fig. 1) comprising a first pulsator (120), a second pulsator (130), and that the first pulsator has a pulsator accommodating groove formed concavely on an upper surface of the first pulsator (e.g. Figs. 3 and 4); a plurality of water flow forming blades protruding upward from the upper surface of the first pulsator around the pulsator accommodating groove. 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the shape of the outer pulsator of Seo ‘926 such that the water flow forming blades protrude upward from the upper surface of the first pulsator, as taught by Seo ’374, in order to generate a rotating water stream. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to assure easy generation of a water stream and have a reasonable expectation of success because such pulsators are known in the art.
Seo ‘926 does not disclose that the connecting member allows the second pulsator to be in a horizontal state with respect to the first pulsator according to a rotational direction of the first pulsator (when rotating integrally), and that the second pulsator maintains the horizontal state when the rotating tub is rotated. Kim teaches a washing machine (Fig. 2) comprising a pulsator device (Fig. 4) comprising a first pulsator (90) configured to rotate about a central axis (via 6b, Fig. 3); a second pulsator (60) configured to be installed above the first pulsator and provided to rotate or vertically move (via 21, 22, col. 6 lines 10-26); and a connecting member (21, 22) configured to be installed above the first pulsator to connect the first pulsator and the second pulsator (Fig. 4), and allow the second pulsator to be in an inclined state (during washing, Fig. 2B) or a horizontal state (during spin-drying, Fig. 2A) with respect to the first pulsator according to a rotational direction of the first pulsator (col. 6 lines 10-28, col. 11 lines 42-48), and that the second pulsator maintains the horizontal state when the rotating tub is rotated (during spin-drying, Fig. 2A, col. 6 lines 25-28). 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the washing machine of Seo ‘926 with the capability to arrange the second pulsator in a horizontal state, as taught by Kim, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Having an arrangement that allows the second pulsator be inclined when the first pulsator rotates in one direction or and be horizontally oriented when the first pulsator rotates in the opposite direction is known in the prior art, as taught by Kim. Modifying the washing machine of Seo ‘926 to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of reducing the force of the surface of the second pulsator acting on the laundry during high speed rotation, rendering this limitation obvious. 
Regarding claim 2, Seo ‘926 discloses that the connecting member (240) includes a lower connector (245) fixed in the pulsator accommodating groove and having an inclined upper surface (246, e.g. Fig. 6B) and an upper connector (247) installed on the upper surface of the lower connector and having an inclined lower surface (Fig. 6B), and that the second pulsator is fixed to the upper connector (Fig. 7). Seo ‘926 does not disclose a rotating shaft installed on the lower connector to penetrate through the upper connector to be perpendicular to the lower surface of the upper connector and to rotate relative to the upper connector; and a housing installed to surround the upper connector, and rotatable relative to the upper connector, and that the second pulsator is fixed to the housing.
Kim teaches that the connecting member (Fig. 4) includes a lower connector (30) fixed above the between the first and the second pulsator, and having an inclined upper surface (first sloping surface 31, Fig. 4); an upper connector (40) installed on the upper surface of the lower connector and having an inclined lower surface (second sloping surface 41, Fig. 4); a rotating shaft (22) installed on the lower connector to penetrate through the upper connector to be perpendicular to the lower surface of the upper connector and to rotate relative to the upper connector (via 33, col. 9 lines 55-58); and a housing (support unit 80) installed to surround the upper connector, and rotatable relative to the upper connector (via 42, col. 10 lines 28-29), and that the second pulsator (60) is fixed to the housing (Fig. 4). 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the washing machine of Seo ‘926 with the connecting member arrangement taught by Kim, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Having an arrangement that allows the second pulsator be inclined when the first pulsator rotates in one direction or and be horizontally oriented when the first pulsator rotates in the opposite direction is known in the prior art, as taught by Kim. Modifying the washing machine of Seo ‘926 to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of providing for vertical water flow and increase surface of the second pulsator acting upon laundry during washing, while reducing the force of the surface of the second pulsator acting on the laundry during high speed rotation, rendering this limitation obvious. In the washing machine of Seo ‘926 modified with the connecting member configuration taught by Kim, the lower connector is fixed in the pulsator accommodating groove, as claimed.
Regarding claim 3, Kim teaches that a lower end of the rotating shaft (22) is fixed to the upper surface of the lower connector (Fig. 4, col. 9 lines 55-59), and that the rotating shaft (22) is rotated integrally with the lower connector (30) when the first pulsator is rotated (via 21, 21a, Fig. 3B).
Regarding claim 4, Kim teaches that a lower end of the rotating shaft (22) is fixed to the upper surface of the lower connector (Fig. 4, col. 9 lines 55-59), and the rotating shaft (22) is rotated integrally with the lower connector (30) when the first pulsator is rotated (via 21, 21a, Fig. 3B).
Regarding claim 5, Kim teaches that an upper surface of the upper connector is provided with a posture switching portion (50, Fig. 3A) configured to switch the second pulsator between the inclined state and the horizontal state according to a rotational direction of the rotating shaft (via 52 and 53, col. 7 lines 58-68).
Regarding claim 6, Kim teaches that the posture switching portion (50) includes pins (52, 53) provided on the upper surface of the upper connector and spaced apart from each other by a predetermined distance (Fig. 3A); and an operating pin (54) installed at one end of the rotating shaft (22) and protruding from the upper surface of the upper connector and caught by pins 52, 53 according to the rotational direction of the rotating shaft (Figs. 5 and 7), and that the second pulsator is in the inclined state based on the operating pin (54) being caught by the inclined pin (53, col. 10 lines 52-67), and the second pulsator is in the horizontal state based on the operating pin being caught by the horizontal pin (52, col. 10 lines 10-27).
Regarding claims 7 and 8, Seo ‘926 discloses that the connecting member and the first pulsator are coupled via a plurality of coupling grooves provided on a bottom surface of the pulsator accommodating groove of the first pulsator (Fig. 5) and a plurality of coupling protrusions (bolts) provided on a lower end of the connector (243), and that the number and positioning of the bolts and the bosses correspond each other (e.g. Fig. 5).
Regarding claim 9, Kim teaches a bearing (42) installed between an outer circumferential surface of the upper connector (41) and an inner circumferential surface of the housing (80, Fig. 4, col. 10 lines 28-29).
Regarding claim 10, Kim teaches a bearing holder (43) configured to fix the bearing (42) is installed on an upper surface of the upper connector (Figs. 3A, 4).
Regarding claim 12, Seo ‘926 discloses a plurality of vanes installed on a lower surface of the first pulsator (e.g. Figs. 5 and 7). The disclosed vanes appear to be radially oriented (e.g. Fig. 5), and thus, a person of ordinary skill viewing the drawings would also find such orientation obvious.
Regarding claims 13 and 14, Seo ‘926 discloses that the shape of the pulsator accommodating groove is such so that an edge of the second pulsator (220) does not protrude above the upper surface of the first pulsator (260) when the second pulsator vertically moves (Fig. 7), and an inner side surface of the pulsator accommodating groove corresponds to a trajectory of the edge of the second pulsator that vertically moves (Fig. 7). 
Claim(s) 1-6, 9-10, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 7,171,828 B2), hereinafter Kim in view of Katsuya et al. (JP 2010-094248 A), hereinafter Katsuya.
Regarding claims 1 and 15, Kim discloses a washing machine (Fig. 2A) comprising a tub (10); a rotating tub (3) configured to be installed to be rotatable in the tub (via 6); and a pulsator device (Fig. 4) comprising a first pulsator (blade 90) having a disc shape and configured to rotate about a central axis (via 6b, Fig. 3); a second pulsator (washboard 60) configured to be installed above the first pulsator and provided to rotate or vertically move (via 21, 22, col. 6 lines 10-26); and a connecting member (21, 22) configured to be installed above the first pulsator to connect the first pulsator and the second pulsator (Fig. 4), and allow the second pulsator to be in an inclined state (during washing, Fig. 2B) or a horizontal state (during spin-drying, Fig. 2A) with respect to the first pulsator according to a rotational direction of the first pulsator (col. 6 lines 10-28, col. 11 lines 42-48), and that the second pulsator maintains the horizontal state when the rotating tub is rotated (during spin-drying, Fig. 2A, col. 6 lines 25-28), col. 12 lines 3-12). Kim does not disclose a pulsator accommodating groove concavely formed on an upper surface of the first pulsator such that the upper surface of the first pulsator is aligned with an upper end of the pulsator accommodating groove and is formed in an annular ring shape, and a plurality of water flow forming blades protruding upward from the upper surface of the first pulsator around the pulsator accommodating groove.
Katsuya teaches a washing machine (Fig. 1) comprising a pulsator device (Fig. 2a) comprising a first pulsator (5, Fig. 2b), that the outer edge portion of the first pulsator comprises a protruding portion (18, e.g. Fig. 2b, para 17). The upper portion of the protruding outer edge portion is interpreted as the claimed disk shape formed in an annular ring shape, and the central base portion of the first pulsator (5) with the vertical side wall of the outer edge portion is interpreted as the pulsator accommodating groove formed concavely on an upper surface of the first pulsator, such that the upper surface of the first pulsator is aligned with an upper end of the pulsator accommodating groove and is formed in an annular ring shape (e.g. Figs. 2a-b). Katsuya further teaches a plurality of convex structures (21) alternately arranged at a predetermined distance on the protrusion protruding upward from the upper surface of the first pulsator around the pulsator accommodating groove (e.g. Figs.4a-b, para 21). The disclosed convex structures are interpreted as water flow forming blades.
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the outer pulsator of Kim with the pulsator accommodating groove concavely formed on the upper surface of the first pulsator and the plurality of water flow forming blades protruding upward from the upper surface of the first pulsator around the pulsator accommodating groove, as taught by Katsuya, in order to generate a rotating water stream. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to make it easier to capture clothing, to actively move clothes near the inner surface, to increase amount of circulating water, and to discharge washing liquid quickly and uniformly onto the laundry without damaging the article, e and have a reasonable expectation of success because such pulsators are known in the art.
Regarding claims 2-6 and 9-10, Kim is relied upon as set forth in paras 11-17 and 19-20.
Regarding claim 12, Kim discloses a plurality of vanes (92) radially installed on a lower surface of the first pulsator (Fig. 3B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711